Name: Commission Directive 94/69/EC of 19 December 1994 adapting to technical progress for the twenty-first time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substancesSVolume I and Volume IIS(Annex I: Nos 006-001-00-2 to 650-015-00-7 and Annex II: Nos 006- 076-00-1 to 649-550-00-9)
 Type: Directive
 Subject Matter: deterioration of the environment;  marketing;  documentation;  European Union law
 Date Published: 1994-12-31

 Important legal notice|31994L0069Commission Directive 94/69/EC of 19 December 1994 adapting to technical progress for the twenty-first time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substancesSVolume I and Volume IIS(Annex I: Nos 006-001-00-2 to 650-015-00-7 and Annex II: Nos 006- 076-00-1 to 649-550-00-9) Official Journal L 381 , 31/12/1994 P. 0001 - 1485 Finnish special edition: Chapter 13 Volume 28 P. 0003 Swedish special edition: Chapter 13 Volume 28 P. 0003 CS.ES Chapter 13 Volume 14 P. 3 ET.ES Chapter 13 Volume 14 P. 3 HU.ES Chapter 13 Volume 14 P. 3 LT.ES Chapter 13 Volume 14 P. 3 LV.ES Chapter 13 Volume 14 P. 3 MT.ES Chapter 13 Volume 014 P. 3 PL.ES Chapter 13 Volume 14 P. 3 SK.ES Chapter 13 Volume 14 P. 3 SL.ES Chapter 13 Volume 14 P. 3 COMMISSION DIRECTIVE 94/69/EC of 19 December 1994 adapting to technical progress for the twenty-first time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Commission Directive 93/101/EC (2), and in particular Article 28 thereof, Whereas Annex I of Directive 67/548/EEC contains a list of dangerous substances, together with particulars of the classification and labelling procedures in respect of each substance; Whereas present scientific and technical knowledge has shown that the list of dangerous substances in Annex I should be adapted and augmented, particularly to include a number of complex coal- and oil-derived substances, and whereas in consequence it is necessary to amend the Foreword to Annex I to include notas and particulars relating to the identification and labelling of complex coal- and oil-derived substances and corresponding preparations; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I of Directive 67/548/EEC is hereby amended as follows: 1. the foreword in Annex I to this Directive replaces the foreword to Annex I; 2. the entries in Annex I to this Directive replace the corresponding entries in Annex I of Directive 67/548/EEC; 3. the entries in Annex II to this Directive are included for the first time in Annex I of Directive 67/548/EEC. Article 2 Not later than 1 September 1996, the Member States shall implement the laws, regulations and administrative provisions necessary to comply with this Directive. Member States shall immediately inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities. Done at Brussels, 19 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission >TABLE>